          Case 1:19-cv-01796-PEC Document 90 Filed 12/26/19 Page 1 of 4



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

AMAZON WEB SERVICES, INC.,                         )
                                                   )
               Plaintiff,                          )
                                                   )
               v.                                  )             No. 19-1796C
                                                   )    (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                                 )
                                                   )
               Defendant,                          )
                                                   )
and                                                )
                                                   )
MICROSOFT CORPORATION,                             )
                                                   )
               Defendant-Intervenor.               )

                      JOINT MOTION FOR ENLARGEMENT OF TIME

       Pursuant to Rules 6(b), 6.1, and paragraph 18 of Appendix C of the Rules of the United

States Court of Federal Claims (RCFC), as well as the amended protective order this Court

entered in this action (ECF No. 69), defendant, the United States, plaintiff, Amazon Web

Services, Inc. (AWS), and defendant-intervenor, Microsoft Corporation, respectfully request that

this Court enlarge the time permitted for parties to file objections to certain applications for

access to protected information filed by AWS. Specifically, on December 23, 2019, AWS filed

applications for access to protected information by Craig Tunstall (ECF No. 75), Dob Todorov

(ECF No. 76), Nikolay Dinev (ECF No. 77), Nikos Terizakis (ECF No. 78), Peter Cheslock

(ECF No. 79), Ivaylo Vrabchev (ECF No. 80), and Branimir Nikolov (ECF No. 81). Based on

the information provided in these filings, both the United States and Microsoft object to each of

these applications.

       In an effort to attempt to resolve this matter without further involving the Court, however,

the parties have discussed the nature of their concerns and respective positions, and have agreed
          Case 1:19-cv-01796-PEC Document 90 Filed 12/26/19 Page 2 of 4



to further discuss the matter in the coming days. Under the terms of paragraph 5 of the amended

protective order (ECF No. 69), any objection to these applications is due to be filed by Friday,

December 27, 2019 – two business days after the applications were filed. The parties

respectfully request that the Court extend the time for filing objection(s) to any of these seven

applications by 7 days, until Friday, January 3, 2019. This is the parties’ first request for an

enlargement of time for this purpose.

       Good cause exists to grant this motion. The parties are working to serve each party’s

interest in effectively representing its position while protecting important interests in protecting

proprietary, source selection, confidential, and other sensitive information that is or may become

subject to the protective order. Despite the holidays, the parties are hopeful that they can

expeditiously work to resolve this issue or, if the parties are unable to reach agreement, prepare

their positions for submission to the Court for resolution.

       For these reasons, the parties respectfully request that this Court enlarge the time

permitted for parties to file objections to the applications for access to protected information

listed above.

                                                   Respectfully submitted,

s/ Kevin P. Mullen                                 JOSEPH H. HUNT
Kevin P. Mullen                                    Assistant Attorney General
MORRISON & FOERSTER LLP
2000 Pennsylvania Ave., NW                         ROBERT E. KIRSCHMAN, JR.
Washington, DC 20006-1888                          Director
Telephone: 202.887.1500
Facsimile: 202.887.0763                            s/ Patricia M. McCarthy
                                                   PATRICIA M. MCCARTHY
Attorney of Record for Plaintiff                   Assistant Director
Amazon Web Services, Inc.


                                                  2
         Case 1:19-cv-01796-PEC Document 90 Filed 12/26/19 Page 3 of 4



                                       s/ Anthony F. Schiavetti
                                       ANTHONY F. SCHIAVETTI
Of Counsel For Plaintiff:              RETA E. BEZAK
                                       Trial Attorneys
J. Alex Ward                           U.S. Department of Justice
Sandeep N. Nandivada                   Civil Division
Caitlin A. Crujido                     Commercial Litigation Branch
Alissandra D. Young                    PO Box 480
MORRISON & FOERSTER LLP                Ben Franklin Station
2000 Pennsylvania Ave., NW             Washington, D.C. 20044
Washington, DC 20006-1888              Tel: (202) 305-7572
                                       Fax: (202) 305-1571
Andrew S. Tulumello                    anthony.f.schiavetti@usdoj.gov
Daniel P. Chung
GIBSON, DUNN & CRUTCHER LLP            Attorneys for Defendant
1050 Connecticut Avenue, NW
Washington, D.C. 20036                 Of Counsel for Defendant:

Theodore J. Boutrous, Jr.              MICHAEL G. ANDERSON
Richard J. Doren                       BENJAMIN M. DILIBERTO
Eric D. Vandevelde                     Assistant General Counsel
GIBSON, DUNN & CRUTCHER LLP            Washington Headquarters Service &
333 South Grand Avenue                 Pentagon Force Protection Agency
Los Angeles, CA 90071-3197             Office of General Counsel
                                       Department of Defense

                                       TYLER J. MULLEN
                                       CCPO Legal Advisor
                                       Assistant General Counsel
                                       Defense Information Systems Agency
                                       Office of the General Counsel




                                       3
Case 1:19-cv-01796-PEC Document 90 Filed 12/26/19 Page 4 of 4



                               s/ Robert S. Metzger
                               Robert S. Metzger (Counsel of Record)
                               Jeffery M. Chiow
                               Neil H. O’Donnell
                               Lucas T. Hanback
                               Stephen L. Bacon
                               Deborah N. Rodin
                               Cassidy Kim
                               Eleanor M. Ross
                               ROGERS JOSEPH O’DONNELL, P.C.
                               875 15th Street NW, Suite 725
                               Washington, DC 20005
                               Tel: (202) 777-8951
                               Fax: (202) 347-8429
                               Email: rmetzger@rjo.com

                               Attorneys for Defendant-Intervenor
                               Microsoft Corp.

                               Of Counsel for Defendant-Intervenor:

                               LATHAM & WATKINS LLP
                               Kathryn H. Ruemmler
                               Abid R. Qureshi
                               Roman Martinez
                               Anne W. Robinson
                               Dean W. Baxtresser
                               Genevieve Hoffman
                               Riley Keenan

                               555 Eleventh Street, N.W., Suite 100
                               Washington, D.C. 20004
                               (202) 637-2200 (Telephone)
                               (202) 637-2201 (Facsimile)


                   Dated: December 26, 2019




                              4
